81596: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34316: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81596


Short Caption:DEBIPARSHAD, M.D. VS. DIST. CT. (LANDESS)Court:Supreme Court


Related Case(s):83627


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776896Classification:Original Proceeding - Civil - Mandamus


Disqualifications:ParraguirreCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Justice Hardesty for Chief Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:09/13/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:09/13/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAllegiant Institute Inc.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerDebiparshad Professional Services, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerJaswinder S. Grover, M.D.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerJaswinder S. Grover, M.D., Ltd.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerKevin P. Debiparshad PLLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerKevin Paul Debiparshad, M.D.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestJason George LandessJames J. Jimmerson
							(The Jimmerson Law Firm, P.C)
						Martin A. Little
							(Howard & Howard Attorneys PLLC)
						Alexander Villamar
							(Howard & Howard Attorneys PLLC)
						


RespondentKerry Louise Earley


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/03/2022OverdueOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


08/10/2020Filing FeeFiling fee paid. E-Payment $250.00 from S. Brent Vogel. (SC)


08/10/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-29383




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-29384




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-29387




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-29388




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-29391




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-29394




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-29395




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)20-29396




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)20-29397




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)20-29398




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)20-29399




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)20-29400




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)20-29401




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)20-29403




08/10/2020AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)20-29404




08/18/2020AppendixFiled Appendix to Petition for Writ - Volume 9 (Amended). (SC)20-30501




08/26/2020Order/ProceduralFiled Order Directing Answer. Real Party in Interest's answer due:  28 days. (SC)20-31478




08/27/2020Petition/WritFiled Petitioner's Supplement to Petition for Writ of Mandamus. (SC)20-31652




08/28/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest's Answer due:  October 7, 2020.  (SC)20-31757




09/30/2020MotionFiled Stipulation to Extend Time for Real Party in Interest to File and Serve Answering Brief. (SC)20-35877




10/02/2020Order/ProceduralFiled Order. Real parties in interest and petitioners have filed a stipulation for a second extension of time for real parties in interest to file their answer. The stipulation is approved. Answer due: October 14, 2020 .(SC)20-36250




10/14/2020MotionFiled Real Party in interest Motion for Excess Pages and to Exceed Word Limit for Answer to Writ. (SC)20-37751




10/14/2020Petition/WritFiled Real Party in Interest Answer to Writ.  (STRICKEN PER ORDER 11/18/2020).  (SC)20-37754




10/14/2020AppendixFiled Real Part in Interest Appendix to Answer to Writ. Vol. 1 (SC)20-37767




10/14/2020Notice/IncomingFiled Errata to Motion to Exceed Word Limit for Answering Brief. (SC)20-37824




10/15/2020MotionFiled Petitioners' Response to Motion to Exceed Word Limit for Answer to Writ. (SC)20-37902




11/18/2020Order/ProceduralFiled Order Denying Motion.  Real party in interest has filed a motion for leave to file an answer to the petition for writ of mandamus in excess of the type-volume limitation.  The motion is denied.  The clerk shall strike the answer filed on October 14, 2020.  Real party in interest shall have 21 days from the date of this order to file and serve an answer that complies with the page or type-volume limitations of NRAP 21(d).  Alternatively, real party in interest may renew the motion to exceed the page or type-volume limitation within the same time period, if deemed warranted, provided that any such motion is accompanied by an answer that is significantly shorter and presents the facts and issues in a more concise manner.  (SC)20-42021




12/09/2020BriefFiled Answer to Petition for Writ of Mandamus. (SC)20-44772




12/09/2020AppendixFiled Appendix to Answer to Petition of Writ of Mandamus. Vol. 1 (SC)20-44773




12/17/2020MotionFiled Petitioners' Motion to Extend Time for Reply to Petition. (SC)20-45696




12/22/2020Order/ProceduralFiled Order Granting Motion.  Petitioners shall have until January 22, 2021, to file and serve a reply in support of the petition for a writ of mandamus.  (SC)20-46228




01/22/2021Petition/WritFiled Petitioners' Reply in Support of Petition for Writ of Mandamus. (SC)21-01993




01/25/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/10/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 13, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  fn1[As of this time, the oral argument will be held in person.  However, should the CDC guidelines and/or circumstances in Clark County change, oral argument may be held by videoconference.  In the event oral argument will be held by videoconference, the parties will be so notified no later than September 9, 2021, and provided BlueJeans videoconferencing information at that time.]  (SC)21-23252




08/30/2021Order/ProceduralFiled Order Regarding Oral Argument.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  (SC)21-25092




08/30/2021Notice/IncomingFiled Petitioners' Notice Regarding Recent Verdict. (SC)21-25264




08/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-25136




09/08/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges


09/13/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 81596. (SNP21-JH/AS/LS). (SC)


12/02/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before: Hardesty/Stiglich/Silver. Author: Hardesty, C.J. Majority: Hardesty/Stiglich/Silver. 137 Nev. Adv. Opn. No. 71. SNP21-JH/LS/AS. (SC).21-34316




12/02/2021WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney S. Brent Vogel for service upon Judge Kerry Louis Earley. (SC)21-34362




12/29/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-37107





Combined Case View